Citation Nr: 9933902	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
The appellant is the veteran's widow.  This appeal arises 
from a March 1996 rating decision of the Hartford, 
Connecticut Regional Office (RO) that denied service 
connection for the cause of the veteran's death.  A Notice of 
Disagreement was filed in May 1996 and a Statement of the 
Case was issued in May 1996.  A substantive appeal was filed 
in May 1996 with a request for a hearing before a Member of 
the Board in Washington, D.C.

On September 17, 1997, a hearing was held at the RO before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1999).
 
This case was remanded in April 1998 for further development.  
The case was thereafter returned to the Board.

Although the issue of entitlement to accrued benefits was 
listed by the Board in the April 1998 Remand, further review 
of the by the Board notes that there was no Notice of 
Disagreement or timely substantive appeal as to this issue.  
Therefore, the issue of entitlement to accrued benefits is 
not before the Board.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996; according 
to the death certificate, the immediate cause of death was 
metastatic esophageal carcinoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  There is no competent medical evidence that esophageal 
carcinoma was present in service or for many years after 
service; the claim of service connection for the cause of 
death is not plausible.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

6.  Medical evidence has not been presented that supports the 
appellant's allegation that exposure to herbicides in Vietnam 
caused the carcinoma resulting in the veteran's death; the 
appellant's claim for service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents 
is not plausible.

7.  Absent a plausible claim, there is no duty to consider 
whether an independent medical opinion is warranted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
 
2. The claim of entitlement to service connection for the 
cause of the veteran's death as secondary to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in February 1996.  The certificate of death shows the 
cause to be metastatic esophageal carcinoma.  No other causes 
of death were listed.  At the time of his death, the veteran 
was not service-connected for any disability.  An autopsy was 
not performed.  The veteran died at his residence.

On a service enlistment examination in June 1966, no history 
of throat trouble or frequent indigestion was reported.  On 
examination, the veteran's throat and abdomen were clinically 
evaluated as normal.  In March 1969, the veteran was seen 
with complaints of an upset stomach that had its onset three 
hours previously.  On a separation examination in June 1969, 
the veteran's throat and abdomen were clinically evaluated as 
normal.  

Associated with the file in February 1996 were records from 
Dennis E. Slater, M.D., from June 1995 to February 1996 that 
indicate that in June 1995, the veteran was seen for well-
differentiated squamous cell carcinoma involving the distal 
esophagus.  The veteran's history was that he had been in 
good health lifelong.  He developed dysphagia to solids 
suddenly in late April 1995 that had worsened.  A biopsy of 
the esophageal tumor revealed invasive well differentiated 
squamous cell carcinoma.  The veteran was a long-term smoker; 
he smoked one pack per day for thirty years.  He drank 
alcohol heavily between 1969 and 1980.  He stopped drinking 
alcohol entirely 10 years ago.  The assessment was invasive 
well differentiated squamous cell carcinoma of the distal 
esophagus, clinical stage II, T2, Nx, M0.  Thereafter, the 
veteran received treatment for the disability.  In January 
1996, the assessment was metastatic esophageal carcinoma.  A 
notation from February 1996 notes that the veteran expired in 
February 1996.

Associated with the file in March 1996 were records from 
Lawrence and Memorial Hospital that show that the veteran was 
admitted in January 1996 with principal diagnoses that 
included recurrent squamous cell carcinoma of the distal 
esophagus involving the gastroesophageal anastomosis, 
stomach, and left hemithorax; hypercalcemia, humeral 
hypercalcemia of malignancy and possible bony metastases; 
dysphagia secondary to abnormal gastroesophageal motility 
associated with recurrent carcinoma; and altered mental 
status, metabolic encephalopathy, and questionable 
carcinomatous meningitis.  

By rating action of March 1996, service connection for the 
cause of death was denied.  The current appeal to the Board 
arises from this action.

Associated with the file in May 1996 was a September 1995 
surgical pathology report from Lawrence and Memorial Hospital 
that noted a clinical diagnosis of squamous cell cancer 
thoracic esophagus.  The report of the specimens received 
included diagnoses of inferior pulmonary lymph node, negative 
for metastatic carcinoma; paraesophageal lymph node, negative 
for metastatic carcinoma; azygos lymph node, negative for 
metastatic carcinoma, subcarinal lymph node, negative for 
metastatic carcinoma; segment of distal esophagus and 
proximal stomach with infiltrating well differentiated 
squamous cell carcinoma which in areas infiltrated the entire 
thickness of the esophageal wall and adjacent periesophageal 
fat, proximal and distal margins of resection were free of 
tumor, two out of eleven lymph nodes recovered showed 
metastatic disease; proximal anastomosis ring with focal well 
differential squamous cell carcinoma in the wall, distal 
anastomosis ring was free of tumor; paraesophageal lymph 
node, negative for metastatic carcinoma; cervical 
paraesophageal lymph node with metastatic carcinoma; segment 
of esophagus, proximal margin of resection was free of tumor; 
two out of ten gastroesophageal lymph nodes showed metastatic 
carcinoma; and portion of stomach, negative for malignancy. 

Associated with the file in May 1996 was a January 1996 Home 
Health Care Certification and Plan of Care that notes that 
the veteran had a principal diagnosis of cancer of the 
esophagus.  Other pertinent diagnoses included metastasis 
liver and metastasis bone.  

At the September 1997 Board hearing, the appellant testified 
that the veteran's mother noted that the veteran had 
heartburn and trouble swallowing after he separated from 
service.  As long as the appellant had known the veteran, he 
had trouble swallowing and had heartburn.  The veteran first 
sought treatment in May 1995 for the symptoms that included 
heartburn and trouble swallowing that were eventually 
diagnosed as cancer. 

Associated with the file was a September 1997 statement from 
the veteran's mother who noted that the veteran lived with 
her when he returned from Vietnam.  She noticed that he 
always had symptoms of heartburn and indigestion, and he 
constantly took antacids.  He did not have these symptoms 
before he went to Vietnam.

Associated with the file was an October 1997 statement from a 
friend of the veteran's who noted that the veteran had 
constant severe indigestion when he returned from Vietnam.  
He did not have this problem prior to his service.

Associated with the file was a November 1997 statement from a 
friend of the veteran who noted that the veteran had 
consistent problems with heartburn after eating after he 
returned from Vietnam.  He stopped eating certain foods to 
stop the heartburn and took antacids; however, nothing 
worked.  He did not have this problem before he went into the 
service. 

II.  Analysis

The appellant contends that symptoms of the cancer causing 
her husband's death were apparent when he returned home from 
service.  The representative at the hearing suggested that 
the malignancy causing the veteran's death might have been 
one for which there was a presumption of service connection.  
The record was left open for the appellant to obtain such 
evidence.  No pertinent medical evidence in this regard was 
received.  The appellant argued that at the time of the 
veteran's death, he had many forms of cancer, some of which 
are recognized by the VA as attributable to herbicide 
exposure.

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served 90 days or more during a period of war, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one (1) year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996)

A.  Direct Basis

As previously noted, the February 1996 death certificate 
indicates that the veteran died from metastatic esophageal 
carcinoma.  No other causes of death were listed.  This 
disability was not shown by the medical evidence until many 
years postservice.  The service medical records are silent 
regarding complaints, clinical findings, or diagnosis of an 
esophageal disability.  On one occasion in March 1969, the 
veteran was seen with complaints of an upset stomach.  The 
appellant has submitted no competent medical evidence to 
establish a nexus between the cause of the veteran's death 
from metastatic esophageal carcinoma and his complaint of 
upset stomach in service.  Additionally, she has submitted no 
medical evidence relating the cause of his death to the post-
service symptomatology reported by others.  The only evidence 
that would support the appellant's claim is found in her 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis or nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant having failed to present 
evidence of a plausible claim for entitlement to service 
connection for the cause of the veteran's death, that claim 
must be denied.  

B.  Secondary to Exposure to Herbicide Agents

The appellant, however, has also argued that the veteran's 
exposure to Agent Orange during service caused the metastatic 
esophageal carcinoma that caused the veteran's death.  In 
that respect, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the veteran was the recipient of the Vietnam Service Medal 
with three stars and the Vietnam Campaign Medal with device, 
it will be assumed that he served in Vietnam during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents, if he has a disease listed at 
38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)").  The 
medical record indicates that the cause of the veteran's 
death was metastatic esophageal carcinoma.  This disability 
is not listed in the governing regulation.  In addition, the 
Secretary of the VA has determined that there is no positive 
association between herbicide exposure and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).  Accordingly, 
under the applicable criteria, there is no entitlement to a 
presumption that the metastatic esophageal carcinoma that 
caused the veteran's death in February 1996 was etiologically 
related to exposure to herbicide agents used in Vietnam.  
Without the benefit of presumptive service connection, the 
appellant is obligated to submit an otherwise well-grounded 
claim.  

In this regard, the appellant has not submitted any medical 
evidence, other than her contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the veteran's carcinoma that may 
have contributed to his death.  See Caluza.  The appellant is 
not a medical expert and, for that reason, she is not 
competent to express an authoritative opinion regarding the 
cause of the disability which resulted in the veteran's 
death.  See Espiritu.  Accordingly, the appellant's assertion 
that there is a causative relationship between the veteran's 
exposure to herbicide agents in service and the disability 
which caused his death is without legal merit.

In correspondence to the Board, the appellant argued that the 
veteran's carcinoma metastasized to areas of the body for 
which presumptive service connection for disabilities 
resulting from herbicide exposure may be considered.  Case 
law has determined that a cancer which develops as the result 
of metastasizing does not entitle a claimant to presumptive 
service connection.  See Darby v. Brown, 10 Vet. App. 243 
(1997).  Furthermore, a precedent opinion of the VA General 
Counsel has held that "[p]resumptive service connection may 
not be established under 38 U.S.C.A. § 1116 (West 1991) and 
38 C.F.R. § 3.307(a) (1999) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure."  See 
VAOGCPREC 18-97 (May 2, 1997).  The Board is bound to follow 
precedent General Counsel opinions.  38 U.S.C.A. § 7104(c) 
(West 1991).

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

In arguing that the VA has a duty to assist, the 
representative has requested an independent medical expert's 
opinion be obtained.  The applicable criteria pertaining to 
independent medical expert opinions provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d).

As the appellant has not submitted a well-grounded claim, 
there is no duty to consider whether an independent medical 
examination is warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied, as a well grounded claim has not been presented.

Service connection for the cause of the veteran's death as 
secondary to exposure to herbicide agents is denied, as a 
well grounded claim has not been presented.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

